DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered and are persuasive. Applicant argues that the amendments overcome the 112(b) rejection. After further consideration, Examiner agrees and therefore the 112(b) rejection of claims are withdrawn. 

Allowable Subject Matter
Claims 1-7, 9-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding the subject matter eligibility under 35 U.S.C 101, the present invention is directed towards eligible subject matter in view of the recent 2019 Patent Eligibility Guidelines. Specifically, the claims recite a practical application due to the use of the blockchain technology and providing handling instructions for the medical device. Therefore, the claims recite a way to improve handling of users with medical devices at security checkpoints. 
Regarding patentability under 35 U.S.C. 103, no prior art reference, or reasonable combination thereof, could be found which discloses, or suggests the limitations found in the independent claims. The closest prior art of record, Crowley et al. (US 2011/0187535), does not disclose all of the claimed limitations. Crowley discloses a computer-implemented security scanner and screen passengers with medical devices. However, the reference does not explicitly disclose providing instructions to a security device operator, based on the blockchain, for handling of the traveler according to the guidance for handling the medical device with the security device. 
The closest foreign reference of record, Medtronic, Inc. (WO 03/095024), does not discloses all of the claimed limitations. Medtronic discloses a system for communicating with the implanted device within the patient from a remote location. However, the reference does not explicitly disclose providing 
The closest NPL reference is Ivan (2016) does not disclose all of the claimed limitations. Ivan discloses using blockchain to store patient data and other information. However, the reference does not disclose providing instructions to a security device operator, based on the blockchain, for handling of the traveler according to the guidance for handling the medical device with the security device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA R. COVINGTON/Examiner, Art Unit 3686        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686